953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Althinia HUNT, Plaintiff-Appellant,v.UNIVERSITY OF MARYLAND MEDICAL SYSTEM;  Fred Bank;  Kevin S.Ferencz;  Wolfgang J. Mergner;  James Resau;Elsie S. Trapp; Thomas Liszewski;Alfred Fick, Defendants-Appellees.
No. 91-1174.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 26, 1991Decided:  January 16, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-90-1580-JFM)
Althinia Hunt, Appellant Pro Se.
Peter D. Gauttery, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellees.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Althinia Hunt appeals from the district court's order dismissing this action claiming employment discrimination and raising pendent state claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hunt v. University of Md. Medical Sys., No. CA-90-1580-JFM (D. Md. Aug. 15, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED